oOo CO NSN DBD mH BP WW HB KR

Ny NM NY NY NY KR DY DY RD RR me ee ee ea ea a
ao NO HW FF YB NY KF SD OO Dw MW DH HW KR WD HB FE OS

 

Case 3:20-cv-00540-JCS Document 8 Filed 01/30/20 Page 1of1

 

 

Reset Form

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

FOUR JAYS MUSIC COMPANY and

JULIA RIVA, Case No: 20-cv-540-JCS

)
Plaintiffs), =) APPLICATION FOR

v. ) ADMISSION OF ATTORNEY
)
)
)
)
)

GOOGLE LLC, VALLEYARM DIGITAL PRO HAC VICE
LIMITED, LENANDES LTD, (CIVIL LOCAL RULE 11-3)
GIACOMO VERANI, and

LIMITLESS INT. RECORDINGS,
Defendant(s).

I,__ Oren S. Giskan , an active member in good standing of the bar of
New York , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Plaintiffs (Four Jays Music Co. et al.,) in the
above-entitled action. My local co-counsel in this case is Allen Hyman ,an
attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

MY ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
Giskan Solotaroff & Anderson LLP Law Offices of Allen Hyman

90 Broad Street, 10th Floor 10737 Riverside Dr.,

New York, NY 10004 N. Hollywood, CA 91602

My TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
(212) 847-8315 (818) 763-6289

My EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
ogiskan@gslawny.com lawoffah@aol.com

 

Tam an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 2571040 .

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

T agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is py co L
Dated) [-%0-20 “a in Cs
ae CZ DPPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE

IT IS HEREBY ORDERED THAT the application of _ Oren 8. Giskan is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

 

Dated:

 

UNITED STATES DISTRICT/ MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER October 2012

 

 
